IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-546-06



                        TONY DEMOND WRIGHT, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                            DENTON COUNTY

       K EASLER, J., delivered the opinion for a unanimous Court.

                                      OPINION

       Tony Demond Wright was charged with the second degree felony offense of

possession of a controlled substance. Before trial, Wright filed a motion to suppress

contending that the tactical team’s no-knock entry to the house was unreasonable. After

holding a pretrial suppression hearing, the trial judge denied Wright’s motion. Wright later

pled guilty pursuant to a negotiated plea bargain agreement with the State. Accepting the

terms of the agreement, the trial judge entered an order deferring adjudication and placing
                                                                                   WRIGHT—2

Wright on community supervision for a period of four years. Having preserved his right to

appeal the trial judge’s decision to deny his motion to suppress, Wright filed a notice of

appeal. The trial judge then certified Wright’s right to appeal.

       Before the Fort Worth Court of Appeals, Wright challenged the trial judge’s refusal

to grant his motion to suppress.1 Each justice on the panel filed a separate unpublished

opinion.2 A majority of the court of appeals, albeit for different reasons, reversed the trial

judge’s decision to deny Wright’s motion to suppress.3 As a result, the court remanded the

case to for a new trial without the illegally seized evidence.4 The State filed a petition for

discretionary review, which we granted.

       After the court of appeals issued its opinion, the United States Supreme Court, in

Hudson v. Michigan, held that, under the Fourth Amendment to the United States

Constitution, a violation of the knock-and-announce rule does not require the suppression of

evidence discovered during a search.5 Because Wright challenged the trial judge’s refusal

to grant his motion to suppress exclusively under the Fourth Amendment in the court of




       1
      Wright v. State, No. 2-04-249-CR, 2006 Tex. App. LEXIS 1890, at *8-9 (Tex.
App.—Fort Worth Mar. 9, 2006) (not designated for publication).
       2
         Id. at *1-9 (Dauphinot, J.), *9-11 (McCoy, J. concurring), *11-17 (Livingston, J.,
dissenting).
       3
           Id. at *8-9 (Dauphinot, J.), *9-10 (McCoy J., concurring)
       4
           Id. at *9 (Dauphinot, J.).
       5
           547 U.S. 586, 594, 599 (2006).
                                                                              WRIGHT—3

appeals and the court of appeals did not have the benefit of the Supreme Court’s decision in

Hudson when rendering its decision, we reverse and remand case for reconsideration in light

of Hudson.


DATE DELIVERED: May 7, 2008
PUBLISH